                                           Case 3:20-cv-09402-CRB Document 5 Filed 03/26/21 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     PAUL C. BOLIN, E88100,                              Case No. 20-cv-09402-CRB (PR)
                                   6                     Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   7              v.

                                   8     RACHAEL NEWCOMB, et al.,
                                   9                     Defendant(s).

                                  10           On February 19, 2021, the court denied plaintiff’s application to proceed in forma pauperis

                                  11   (IFP) in connection with this pro se prisoner action alleging various wrongdoing by various state

                                  12   defendants in connection with proceedings related to his 1991 conviction and death sentence from
Northern District of California
 United States District Court




                                  13   Kern County Superior Court because plaintiff: (1) has had three or more prior prisoner actions

                                  14   dismissed by a federal court on the grounds that they are frivolous, malicious or fail to state a

                                  15   claim upon which relief may be granted, and (2) is not seeking relief from a danger of serious

                                  16   physical injury which was imminent at the time of filing. Feb. 19, 2021 Order (ECF No. 4) at 1-2

                                  17   (applying 28 U.S.C. § 1915(g)). But under the law of the circuit, the court afforded plaintiff 28

                                  18   days to show cause why § 1915(g) does not bar IFP status for him or pay the requisite $ 402.00
                                       filing fee. The court made clear that failure to show cause or pay the requisite $ 402.00 filing fee
                                  19
                                       within the designated time would result in the dismissal of this action without prejudice to
                                  20
                                       bringing it in a new paid complaint. Id. at 2.
                                  21
                                               More than 28 days have passed since the court’s February 19, 2021 order and plaintiff has
                                  22
                                       not shown cause, paid the requisite filing fee or sought an extension of time to do so. This action
                                  23
                                       accordingly is DISMISSED without prejudice to bringing in a new paid complaint. The clerk shall
                                  24
                                       close the file.
                                  25
                                               IT IS SO ORDERED.
                                  26
                                       Dated: March 26, 2021                            ______________________________________
                                  27
                                                                                        CHARLES R. BREYER
                                  28                                                    United States District Judge
